NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted December 10, 2009
                                 Decided December 11, 2009

                                            Before

                            WILLIAM J. BAUER, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

No. 09‐2671

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Central District of Illinois.

       v.                                            No. 1:08‐cr‐10096‐001

DONNELL ROBINSON, JR.,                               Michael M. Mihm,
    Defendant‐Appellant.                             Judge.

                                          O R D E R

        Donnell Robinson, Jr., pleaded guilty to distributing more than five grams of crack,
and the district court sentenced him to 120 months’ imprisonment, the mandatory
minimum given Robinson’s prior felony drug convictions.  See 21 U.S.C. § 841(a)(1),
(b)(1)(B).  Robinson’s plea agreement included a waiver of his right to appeal his conviction
and sentence.  Robinson appealed nonetheless, and his appointed counsel now seeks to
withdraw under Anders v. California, 386 U.S. 738 (1967), because he concludes that the
appeal is frivolous.  Robinson did not respond to our invitation to comment on counsel’s
motion.  See CIR. R. 51(b).  We review only the potential issues identified in counsel’s facially
adequate brief.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).

       Counsel considers whether Robinson could challenge the voluntariness of his guilty
plea or the adequacy of the plea colloquy, but Robinson has given no indication that he
No. 09‐2671                                                                              Page 2

wishes to have his guilty plea set aside, so counsel should have omitted this discussion.  See
United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).  And because Robinson does not
contest the validity of his plea, the appeal waiver must stand.  See Nunez v. United States, 546
F.3d 450, 453 (7th Cir. 2008); United States v. Whitlow, 287 F.3d 638, 640 (7th Cir. 2002). 
Accordingly, we agree with counsel that any potential arguments on appeal would be
frivolous.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.